Citation Nr: 0812953	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran filed a timely Substantive Appeal on 
the issue of entitlement to a rating in excess of 30 percent 
for epidermophytosis of the feet, fingers, fingernails, and 
back, which was denied in a June 2005 rating decision.

2.  Whether the veteran filed a timely Substantive Appeal on 
the issue of entitlement to a rating in excess of 10 percent 
for bilateral pes planus with mild degenerative changes, 
which was denied in a June 2005 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 determination of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined the veteran had not 
submitted a timely Substantive Appeal following the issuance 
of the June 2005 rating decision, which denied ratings in 
excess of 30 percent for epidermophytosis of the feet, 
fingers, fingernails and back, and in excess of 10 percent 
for bilateral pes planus with mild degenerative changes.


FINDINGS OF FACT

1.  The RO denied ratings in excess of 30 percent for 
epidermophytosis of the feet, fingers, fingernails, and back, 
and in excess of 10 percent for bilateral pes planus with 
mild degenerative changes, in a June 2005 rating decision, 
and the veteran was informed of the decision in June 2005.

2.  The veteran's Notice of Disagreement (NOD) with the 
epidermophytosis rating was received by the RO in February 
2006.

3.  The veteran's NOD with the pes planus rating was received 
by the RO in March 2006.

4.  A Statement of the Case pertaining to the 
epidermophytosis rating was mailed to the veteran on May 5, 
2006.

5.  The veteran timely filed an appeal for the June 2005 
rating decision on the issue of the epidermophytosis rating 
by submitting a VA Form 21-4138, which was received by the RO 
on May 26, 2006.

6.  A Statement of the Case pertaining to the pes planus 
rating was mailed to the veteran on June 27, 2006.

7.  The appellant's Substantive Appeal (VA Form 9) with 
respect to the pes planus rating was received on October 4, 
2006, over 60 days after issuance of the June 2006 Statement 
of the Case and over one year from the June 2005 rating 
decision.


CONCLUSIONS OF LAW

1.  The veteran filed a timely Substantive Appeal for the 
June 2005 rating decision as to the issue of entitlement to a 
rating in excess of 30 percent for epidermophytosis of the 
feet, fingers, fingernails and back.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

2.  The veteran did not file a timely Substantive Appeal for 
the June 2005 rating decision as to the issue of entitlement 
to a rating in excess of 10 percent for bilateral pes planus 
with mild degenerative changes.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

With respect to the issue of whether the veteran filed a 
timely Substantive Appeal on the issue of entitlement to a 
rating in excess of 30 percent for epidermophytosis of the 
feet, fingers, fingernails, and back, which was denied in a 
June 2005 rating decision, the Board finds that given the 
fully favorable decision, discussed below, any deficiency 
with regard to the timing or content of the VCAA notice as to 
the issue of the timeliness of his substantive appeal is moot 
or represents harmless error.

As to the issue of whether the veteran filed a timely 
Substantive Appeal on the issue of entitlement to a rating in 
excess of 10 percent for bilateral pes planus with mild 
degenerative changes, which was denied in a June 2005 rating 
decision, the Board notes that as the law and not the facts 
are dispositive in this case, there is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim, and the provisions of the VCAA do not 
apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

II. Factual Background, Legal Criteria, and Analysis

A rating decision dated in June 2005 denied ratings in excess 
of 30 percent for epidermophytosis of the feet, fingers, 
fingernails, and back; and in excess of 10 percent for 
bilateral pes planus with mild degenerative changes.  The 
veteran was informed of the decision by a letter dated on 
June 14, 2005.

The veteran's NOD with the epidermophytosis rating was 
received by the RO in February 2006.  His NOD with the pes 
planus rating was received by the RO in March 2006.

The RO mailed a Statement of the Case pertaining to the 
epidermophytosis rating to the veteran on May 5, 2006.  The 
veteran submitted a signed VA Form 21-4138, which was 
received by the RO on May 26, 2006.  This form addressed the 
ratings issues that were denied in the June 2005 rating 
decision, and provided a basis for concluding that the 
veteran wished to continue his appeal on those issue 
addressed in the May 2005 Statement of the Case.

The RO later mailed to the veteran a Statement of the Case 
pertaining to the pes planus rating on June 27, 2006.  The 
cover letter to the Statement of the Case advised the veteran 
of the requirement of filing a Substantive Appeal and 
referenced an enclosed VA Form 9 which informed him of the 
time limit in which to submit the appeal, as well as 
instructions for requesting additional time.  The veteran's 
Substantive Appeal (VA Form 9) with respect to the pes planus 
rating was received on October 4, 2006.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the veteran, or within the remainder 
of the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  The date of mailing the letter of notification of 
the determination will be presumed to be same as the date of 
that letter date of notice of the determination of the agency 
of original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(2007).

The Board finds that the VA Form 21-4138, received by the RO 
on May 26, 2006, may be reasonably construed as a Substantive 
Appeal for the denial of entitlement to a rating in excess of 
30 percent for epidermophytosis of the feet, fingers, 
fingernails and back.  It was received subsequent to the 
issuance of the May 5, 2006, Statement of the Case on the 
issue.  It is timely, as it was received by the RO within the 
one year period from the date of mailing of the June 2005 
rating decision, which was mailed to the veteran on June 14, 
2005, and it indicated his desire to continue with his 
appeal. 38 C.F.R. §§ 20.300, 20.302 (2007).

The Board is cognizant that the VA Form 21-4138 did not set 
out any specific allegations of error of fact or law on the 
part of the RO.  However, in Gomez v. Principi, 17 Vet. App. 
369 (2003), the Court addressed a similar situation, in which 
there was a timely filed appeal form but no allegation of 
error.  In Gomez, the Court pointed out that the law and 
regulations provided that a claimant "should" set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202.  The Court then went on to conclude that the 
statute was expressly permissive, i.e., "may dismiss." 38 
U.S.C.A. § 7105(d)(5).

The Board finds this case closely parallels the Gomez case 
and for the reasons asserted in that case, the Board finds 
that although the veteran should set out specific errors of 
fact or law, the fact that he did not do so for the claim of 
entitlement to a rating in excess of 30 percent for 
epidermophytosis of the feet, fingers, fingernails and back 
denied in the June 2005 rating decision does not deprive the 
Board of jurisdiction.  As the Court noted in Gomez, a case 
involving the liberal construction of what constitutes a 
valid Substantive Appeal, to construe otherwise would raise 
serious fair process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication 
system.  Thus, having undertaken a liberal reading of the VA 
Form 21-4138 received in May 2006, and having resolved doubt 
in favor of the veteran, the Board concludes that this 
document adequately meets the requirements set forth in 38 
C.F.R. § 20.202 (2007) as to the issue of a rating in excess 
of 30 percent for epidermophytosis of the feet, fingers, 
fingernails and back denied in the June 2005 rating decision.

Turning to the issue of the timeliness of the Substantive 
Appeal with respect to the denial of a rating in excess of 10 
percent for bilateral pes planus with mild degenerative 
changes in the June 2005 rating decision, the Board finds 
that the May 2006 VA Form 21-4138 may not serve as a 
Substantive Appeal with respect to that issue since it was 
received by the RO prior to the issuance of the June 27, 
2006, Statement of the Case that addressed that issue.  The 
only communication received from the veteran following the 
June 27, 2006 Statement of the Case was the VA Form 9, 
Substantive Appeal, which was received at the RO on October 
4, 2006, which is beyond the time requirement. 

There is no evidence or contention that the veteran filed his 
VA Form 9 or any other correspondence, indicating his intent 
to perfect his appeal with the VA, subsequent to the issuance 
of the Statement of the Case on June 27, 2006, and earlier 
than October 4, 2006.  And the veteran did not request an 
extension of time for filing the substantive appeal prior to 
the expiration of the time limit, which was explained in the 
Statement of the Case.  38 C.F.R. § 20.303.

For these reasons, the veteran did not timely file a 
Substantive Appeal with regard to the June 2005 rating 
decision as to the issue of entitlement to a rating in excess 
of 10 percent for bilateral pes planus with mild degenerative 
changes, and the Board lacks jurisdiction to review on appeal 
the merits of that claim.


ORDER

A timely Substantive Appeal was filed for the June 2005 
rating decision as to the issue of entitlement to a rating in 
excess of 30 percent for epidermophytosis of the feet, 
fingers, fingernails and back.

A timely Substantive Appeal was not filed for the June 2005 
rating decision as to the issue of entitlement to a rating in 
excess of 10 percent for bilateral pes planus with mild 
degenerative changes.


REMAND

In light of the determination above that the veteran filed a 
timely Substantive Appeal for the June 2005 rating decision 
denying a rating in excess of 30 percent for epidermophytosis 
of the feet, fingers, fingernails, and back, the Board finds 
that the veteran has not been afforded an opportunity to 
present additional evidence and/or argument in furtherance of 
his claim.  For example, when the veteran appeared for his 
hearing before the Board at the RO he was apparently under 
the impression that the purposes of the hearing was to 
discuss the evaluations assigned for his service connected 
disabilities, which were not then before the Board.  
Therefore, the claim must be returned to the RO to ensure due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the cases of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) in 
connection with his claim for an 
increased evaluation for epidermophytosis 
disability.  

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has received 
any treatment for his epidermophytosis 
disability since June 2006.  If the veteran 
identifies any such treatment, the RO/AMC 
should obtain and associate those records 
with the claims file.

3.  The RO/AMC should contact the veteran 
and inquire as to whether he desires a BVA 
hearing with respect to his claim for an 
increased evaluation for his 
epidermophytosis disability.  If the 
veteran's desires such a hearing, he should 
be scheduled for a hearing before the BVA at 
the earliest opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


